N oí val, J.,
dissenting.
I. dissent from so much of the doctrine as is stated in the second division of the syllabus. The petition stated a cause of action. Conceding that an order or warrant on the district road fund can be draivn only in favor of the supervisor of such district, there is no provision of law which requires that such Avarrant shall disclose on its face that it was issued in the name of the supervior. The presumption Avill be indulged that public officers have discharged their duties and that their acts are regu*404lar, unless the contrary is made to appear. Applying this principle to the case at bar, the writer is of the opinion that it should be held that the warrants upon which suit ivas brought were regularly issued and to the person entitled thereto.
The petition is sufficient for another reason. It is alleged therein, after each warrant is set out, that there is now due from the defendant to plaintiff on said warrant a sum certain, claimed to be unpaid. Unless the warrant or order was properly issued, and to the person entitled to receive the money therein named, nothing could be due the plaintiff. This is very evident. For .the reasons stated the judgment should be reversed and the cause remanded.